         Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 1 of 8



 1   Frank E. Scherkenbach (CA SBN 142549)
     scherkenbach@fr.com
 2   FISH & RICHARDSON P.C.
     One Marina Park Drive
 3   Boston, MA 02210-1878
     Telephone: (617) 542-5070
 4   Facsimile: (617) 542-8906

 5   Michael R. Headley (CA SBN 220834)
     headley@fr.com
 6   Neil A. Warren (CA SBN 272770)
     warren@fr.com
 7   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 8   Redwood City, CA 94063
     Telephone: (650) 839-5070
 9   Facsimile: (650) 839-5071

10   John W. Thornburgh (CA SBN 154627)
     thornburgh@fr.com
11   FISH & RICHARDSON P.C.
     12390 El Camino Real
12   San Diego, CA 92130
     Telephone: (858) 678-5070
13   Facsimile: (858) 678-5099

14   Attorneys for Defendant
     POWER INTEGRATIONS, INC.
15

16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                  SAN FRANCISCO DIVISION

19

20   OPTICURRENT, LLC,                          Case No. 3:17-cv-03597-EMC

21                Plaintiff,                    POWER INTEGRATIONS’ REPLY IN
                                                SUPPORT OF OBJECTIONS TO
22         v.                                   OPTICURRENT’S NEW DAMAGES
                                                THEORY
23   POWER INTEGRATIONS, INC.,
                                                DATE:         February 11, 2019
24                Defendants.                   TIME:         2:30 p.m.
                                                JUDGE:        Hon. Edward M. Chen
25

26

27

28
                                                 POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                             TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                             Case No. 3:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 2 of 8



 1             Because Opticurrent’s Responsive Brief in Support of Damages (Dkt. No. 217) misstates

 2   the history of this case in several important ways, and also misstates the law, PI files this reply.

 3             1. An entitlement to damages is not the same as entitlement to improper damages.

 4             PI has not changed its position from the Pretrial Conference. PI agrees that Opticurrent is

 5   entitled to damages if it proves infringement, and that damages do not require an expert.

 6   However, that does not give Opticurrent license to ignore the rules in its quest to obtain an eight-

 7   figure damages award. The Federal Circuit in recent years has reversed numerous damages

 8   verdicts that fail to tie damages to the actual value of a patented invention, and it has established

 9   rules to prevent such verdicts. Opticurrent may not ignore these rules just because Mr. Evans was

10   excluded, or just because an improper theory is the only path to a large damages number. The law

11   guarantees a patentee a reasonable royalty upon a finding of infringement; it does not guarantee a

12   large royalty. E.g., Lindemann Maschinenfabrik, 895 F.2d 1403, 1407-08 (Fed. Cir. 1990)

13   (affirming $10,000 reasonable royalty award because patentee failed to provide sufficient evidence

14   to support a greater award).). Moreover, just because Opticurrent has not put forward a

15   permissible theory to date does not mean that PI seeks to preclude Opticurrent from offering any

16   theory at all. The Court ordered, and PI concedes, that certain evidence relating to damages

17   remains fair game, but that fact does not entitle Opticurrent to present or argue an improper

18   damages theory. The patent-in-suit simply is not worth very much money under a proper damages

19   theory.

20             2. Opticurrent is not correct about what damages theories it disclosed and when.

21             Much of what Opticurrent says about the parties’ past positions, and the Court’s past

22   rulings, is distorted by ignoring what Opticurrent actually disclosed and when. The following are

23   the most important details:

24             (a) The only damages theory advanced by its now-excluded expert Mr. Evans was 1.5

25   cents per unit, based on a now-excluded jury verdict in an unrelated case. (Dkt. No. 174 at 14, 18

26   (Daubert order dated December 21, 2018).)

27             (b) The first time that Opticurrent ever indicated that it would seek a percentage of PI’s

28   revenue was on January 15, 2019, after Mr. Evans was excluded. (Dkt. No. 198 (motion to admit
                                                   1 POWER INTEGRATIONS’  REPLY IN SUPPORT OF OBJECTIONS
                                                                  TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                          Case No. 3:17-cv-03597-EMC
             Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 3 of 8



 1   revenue summaries).) The next day, Opticurrent amended its interrogatory responses to reflect

 2   that new theory, for the first time. (Dkt. No. 203-1.)

 3            (c) The first time that Opticurrent ever indicated that it would use the QBar license for a

 4   royalty rate was also on January 15, 2019, after Mr. Evans was excluded. (Dkt. No. 198 (motion

 5   to admit revenue summaries).) And again, Opticurrent amended its interrogatory responses the

 6   next day to reflect that reliance, for the first time. (Dkt. No. 203-1.) Previously, Opticurrent’s

 7   expert Mr. Evans affirmatively stated “I did not rely on the QBAR license as evidence of an

 8   appropriate rate.” (Dkt. No. 151-9 at ¶ 24.)

 9            (d) The first time that Opticurrent ever indicated that it would seek to use the QBar license

10   for apportionment was even later, on January 21, 2019, in response to PI’s objections to

11   Opticurrent’s revenue summaries. (Dkt. No. 206 at 8.)

12            (e) The first time that Opticurrent disclosed its intent to seek a royalty of 4-5% was in its

13   most recent filing, on February 5, 2019. (Dkt. No. 217 at 6.) While Opticurrent suggested

14   something similar in mediation, settlement discussions do not count as discovery disclosures and

15   may not be used in the litigation (including in the way Opticurrent is attempting to use them).

16            (f) In its brief, Opticurrent makes the vague statement “Defendant itself is a party to a

17   comparable license at a considerably higher rate (9.2%) than presented by the QBar license.

18   Defendant’s license has been identified on the parties’ joint exhibit list and relates to the accused

19   products at issue in this litigation.” (Dkt. No. 217 at 5.) This refers to PI’s license to its

20   subsidiary Power Integrations, Ltd. But Opticurrent has never disclosed a damages theory based

21   on PI’s license to its own international subsidiary. And the Court has repeatedly denied

22   Opticurrent’s attempt to rely upon on this license, both because it is not comparable and because it

23   was not timely disclosed. (Dkt. No. 174 at 27-29 (denying Opticurrent’s request to supplement

24   Evans report with this new license); Dkt. No. 186 at (denying reconsideration).)1

25
         1
26         PI’s agreement with its subsidiary is in no way relevant to this case, as the Court held. PI’s
     2003 transfer pricing agreement with its subsidiary included rights to at least 75 patents and other
27   intellectual property, and it was part of a larger suite of agreements with PI’s international
     subsidiaries. (See Dkt. No. 155-1 at 1.11; Dkt. No. 155-2.) The agreement also gave PI’s
28   subsidiary international rights to sell PI’s products, but no license to sell in the United States.
     (Dkt. No. 155-1 at 1.17 (“‘Territory’ shall mean all countries outside North, Central, and South
                                                         2 POWER INTEGRATIONS’   REPLY IN SUPPORT OF OBJECTIONS
                                                                         TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                          Case No. 3:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 4 of 8



 1          3. Opticurrent does not accurately describe Judge Orrick’s rulings.

 2          (a) Opticurrent asserts “Judge Orrick has already held that the QBar License is

 3   comparable.” (Dkt. No. 217 at 8.) That is not true. The Court merely held that the testimony of

 4   Opticurrent’s technical expert, Dr. Zane, would be admissible on the issue of technical

 5   comparability. (Dkt. 174 at 21-22.) On the issue of economic comparability, the Court held that

 6   Opticurrent’s damages expert Mr. Evans “may not testify on this issue.” (Id. at 22.)

 7          (b) Opticurrent asserts the Court denied PI’s motion in limine regarding total revenues.

 8   (Dkt. No. 217 at 11-12.) This is only partially true, and misleading. In fact, the Court denied PI’s

 9   motion in limine #4 “without prejudice,” and the Court withheld further judgment because at the

10   time of the prior pretrial conference it was not clear what damages theory Opticurrent would

11   pursue. (Dkt. No. 186 at 2 (the case cited by PI at the hearing, VirnetX, “related to apportionment,

12   not a methodology as described by plaintiff at the hearing”).) And the Order in question was dated

13   January 7, 2019 – before Opticurrent disclosed its new theory.

14          (c) Opticurrent quotes the Court as saying the issues raised in the present briefs “will be

15   taken up at the time of trial.” (Dkt. No. 217 at 1.) This too is incomplete and misleading. In

16   response to the quoted comment, PI’s counsel requested permission to brief the issue before trial,

17   and the Court agreed. (Dkt. No. 212 (1/22/2019 Hearing Tr.) at 8.) The Court subsequently

18   issued an Order permitting this briefing. (Dkt. No. 208.)

19          4. Opticurrent is not accurate about PI’s positions.

20          Opticurrent asserts that PI is seeking to challenge Opticurrent’s royalty base “for the first

21   time.” (Dkt. No. 217 at 12.) What Opticurrent fails to acknowledge is that it disclosed a new

22   royalty base after Mr. Evans was excluded. Never before had Opticurrent sought a percentage of

23   PI’s entire accused revenue, and it is this new base that is objectionable.

24          Opticurrent also misleadingly quotes PI as saying it agrees it “cannot introduce expert

25   testimony challenging the royalty base.” (Id.) Opticurrent is quoting a brief PI filed on December

26

27   America.”).) As such, the agreements shed no light on the value of a single, uncommercialized
     patent in the U.S. E.g., Sentius Int’l, LLC v. Microsoft Corp., 2015 WL 451950, *8 (N.D. Cal.
28   2015) (excluding international portfolio license as not comparable to U.S. license for two patents).
                                                       3   POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                                       TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                       Case No. 3:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 5 of 8



 1   31, 2108 (Dkt. No. 184), again before Opticurrent disclosed its new royalty base. PI very much

 2   objects to the new base (PI’s entire accused revenue), and the fact that PI’s expert’s timely report

 3   only addressed the theories that Opticurrent had previously disclosed during discovery does not

 4   mean that PI cannot object to a newly-minted and improper theory like Opticurrent now proposes.

 5          5. Opticurrent is wrong about the law.

 6          Opticurrent labels PI’s reading of Commonwealth “myopic,” but in fact the holding of that

 7   case is narrow. Commonwealth does not purport to overrule LaserDynamics, VirnetX, or any of

 8   the other Federal Circuit cases finding use of a defendant’s entire accused revenue reversible error.

 9   Instead, it makes the narrow and commonsense holding that the actual licensing history between

10   the parties regarding the patent-in-suit is relevant and admissible. Commonwealth Sci. & Indus.

11   Research Organization v. Cisco Sys., 809 F.3d 1295, 1302-1303 (Fed. Cir. 2015).

12          In addition, Opticurrent’s argument that it “is seeking a reasonable royalty on the smallest

13   saleable unit” is no longer permitted. VirnetX abolished this exception. VirnetX, Inc., et al. v

14   Cisco Systems, Inc., et al., 767 F.3d 1308, 1327-28 (Fed. Cir. 2014).

15          Opticurrent’s reliance on Minks v. Polaris Industries, 2009 U.S. Dist. LEXIS 92865 (M.D.

16   Fla. Sep. 17, 2009) (Dkt. No. 218-1) is misplaced. This 2009 decision from the Middle District of

17   Florida does not cite VirnetX, LaserDynamics, or any other recent Federal Circuit damages

18   decision. And while it was affirmed without opinion, there is no record of what was argued on

19   appeal, and the district court decision itself does not appear ever to have been cited by another

20   court. Moreover, its holding is narrow and procedurally constrained. First, there is no indication

21   that the defendant objected to the admission of its entire accused revenues. Second, the defendant

22   failed to bring a motion for new trial. Id. at *14-15 n7. The only motion before the court was

23   remittitur. Finally, the court left the jury verdict undisturbed because there was evidence (however

24   shaky) that the defendant had previously sought an exclusive license from the plaintiff and paid

25   the plaintiff a 20% royalty. Id. at *10-11, 14. That makes the case similar to Commonwealth,

26   where agreements between the same parties were found relevant. By contrast, Opticurrent does

27   not allege that PI ever sought a license from QBar or paid QBar any royalty.

28
                                                      4    POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                                       TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                       Case No. 3:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 6 of 8



 1           The other district court cases cited by Opticurrent also do not support its position. Sanofi-

 2   Aventis United States v. Genentech, Inc., 2016 U.S. Dist. LEXIS 191640, *3 (C.D. Cal. 2016)

 3   merely permits discovery regarding prior settlement agreements; it makes no ruling on

 4   admissibility, and does not discuss the admissibility of total revenue. Bio-Rad Labs., Inc. v. 10X

 5   Genomics, Inc., 2018 U.S. Dist. LEXIS 167104 (D. Del. 2018) acknowledges that comparable

 6   licenses can sometimes be used for apportionment, per Commonwealth, but it excluded the

 7   challenged expert testimony because his application of that principle to the facts of the case was

 8   cursory and unreliable. Id. at *23-24 (“The Federal Circuit has repeatedly emphasized the

 9   importance of apportionment as part of a district court’s gatekeeping function. Allowing

10   Mr. Malackowski’s cursory analysis to circumvent the apportionment requirement would

11   effectively gut the doctrine. Therefore, I find Mr. Malackowski’s reasonable royalty opinion

12   improper for failure to account for apportionment.”) (internal citations omitted). What Opticurrent

13   proposes to do in this case is exactly what the Court excluded in Bio-Rad Labs.

14           In short, Opticurrent has no case approving its new damages theory.

15           6. Opticurrent’s principal Mr. Brunell should not be permitted to give undisclosed

16               expert testimony.

17           Opticurrent proposes to fill the gap left by Mr. Evans’ exclusion with its principal and

18   corporate representative Mr. Brunell. However, Mr. Brunell was never disclosed as an expert, and

19   his deposition testimony is not consistent with him being able to testify about how the

20   Congdon/QBar license would compare to a hypothetical Congdon/PI license. At deposition, he

21   testified as follows:

22           Q. When was the last time you looked at the ’623 patent? [the patent-in-suit]

23           A. 2012 or ’13.

24           Q. So you didn’t look at the ’623 patent to prepare for this deposition?

25           A. No. I did not.

26           ***

27           Q. Did Mr. Congdon enter into an agreement with QBAR Tech?

28           A. I don’t recall.
                                                      5    POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                                       TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                       Case No. 3:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 7 of 8



 1          Q. Do you know whether Mr. Congdon ever licensed the ’323 patent? [Mr. Congdon’s
            older patent that he licensed to QBar]
 2
            A. I don’t recall.
 3
            ***
 4
            Q. What is QBAR Tech?
 5
            A. I don’t remember. I think it -- they may have made switch products.
 6
            ***
 7
            Q. And you don’t have any current knowledge of the technology behind the ’623 patent. Is
 8          that right?

 9          A. No. It’s not necessary for my role.

10   (Ex. A hereto, Brunell 5/18/2017 Depo. at 198:14-19, 200:12-17, 202:6-8, 208:12-15.) Even in

11   the part of Mr. Brunell’s deposition testimony that Opticurrent submits (Dkt. No. 206-4), after

12   Mr. Brunell was reminded of the QBar agreement, he acknowledged that it would be very

13   different from an agreement with PI. (Id. at 205:7-15 (“It’s – it’s one thing if it’s a company like

14   Power Integrations taking a license. It’s a different thing if they are two small companies working

15   together….”).) Given this testimony, Opticurrent did not fairly disclose Mr. Brunell’s proposed

16   new trial testimony. In addition, Mr. Brunell is not permitted to access PI’s detailed financial

17   records under the Protective Order, and PI has objected to any such disclosure. It is not proper to

18   share PI’s sensitive financial data with a litigation investor like Mr. Brunell, whose companies

19   exist solely to buy and assert patents in the Eastern District of Texas against companies like Power

20   Integrations who actually make and sell products of value.

21          Therefore, Mr. Brunell should not be permitted to fill the gap left by Mr. Evans.

22          7. Opticurrent should not be permitted to try the damages case that it has proposed.

23          Again, PI is not saying Opticurrent should not be permitted to try damages, but it should

24   not be permitted to present the theory it is now advocating.

25

26

27

28
                                                      6    POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                                       TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                                       Case No. 3:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 229 Filed 02/08/19 Page 8 of 8



 1   Dated: February 8, 2019               FISH & RICHARDSON P.C.

 2

 3                                         By: /s/ Michael R. Headley
                                               Michael R. Headley
 4
                                           Attorneys for Defendant
 5
                                           POWER INTEGRATIONS, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          7   POWER INTEGRATIONS’ REPLY IN SUPPORT OF OBJECTIONS
                                                          TO OPTICURRENT’S NEW DAMAGES THEORY
                                                                          Case No. 3:17-cv-03597-EMC
